DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the AFCP 2.0 request and amendment filed on July 19th, 2022 for application no. 17/326,546 filed on May 21st, 2021. Claims 1-14 are pending. In the present amendment, claim 1 is amended, and claims 12-14 are new.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kazuto Ishihara on August 9th, 2022. The application has been amended as follows:

Claim 1 has been amended to read:
A torque damper apparatus comprising: 
an input-side plate which includes a pair of side plates having a first side plate formed in an annular flat plate shape and an annular flat plate-shaped second side plate arranged facing the first side plate at a position apart from the first side plate and rotatably driven together with the first side plate and which is rotatably driven in response to drive force from a motor; 
an annular flat plate-shaped center plate coupled to an output shaft and arranged between the first side plate and the second side plate in a state in which the center plate is rotatable relative to both side plates; and 
an elastic transmission body which includes an elastic body and provided between the input-side plate and the center plate to transmit rotary drive force of the input-side plate to the center plate, 
wherein the input-side plate has, at a plate surface of at least one of the first side plate or the second side plate, multiple weight attachment holes as through-holes for attaching a balance weight for adjusting balance of the input-side plate upon rotary drive,
each weight attachment hole is elongated in a circumferential direction at an outer edge portion of the first side plate and the second side plate and forms an axial through-hole in the first and the second side plates, and 
the input-side plate includes, at a periphery of each weight attachment hole, a weight fitting portion to be fitted to part of the balance weight for defining a position of the balance weight in each weight attachment hole. 

Please cancel claims 8-9.

Please add new claim 15:
15. A torque damper apparatus comprising: 
an input-side plate which includes a pair of side plates having a first side plate formed in an annular flat plate shape and an annular flat plate-shaped second side plate arranged facing the first side plate at a position apart from the first side plate and rotatably driven together with the first side plate and which is rotatably driven in response to drive force from a motor; 
an annular flat plate-shaped center plate coupled to an output shaft and arranged between the first side plate and the second side plate in a state in which the center plate is rotatable relative to both side plates; and 
an elastic transmission body which includes an elastic body and provided between the input-side plate and the center plate to transmit rotary drive force of the input-side plate to the center plate, 
wherein the input-side plate has, at a plate surface of at least one of the first side plate or the second side plate, multiple weight attachment holes as through-holes for attaching a balance weight for adjusting balance of the input-side plate upon rotary drive,
each weight attachment hole is elongated in a circumferential direction at an outer edge portion of the first side plate and the second side plate and forms an axial through-hole in the first and the second side plates, and 
the balance weight is formed in a clip shape sandwiching the first side plate or the second side plate provided with the weight attachment holes.

Response to Arguments
The Applicant's arguments filed July 19th, 2022 are in response to the Office Action mailed June 2nd, 2022. The Applicant's arguments have been fully considered.
Regarding Claim 1, Applicant has recited features that distinguish from those taught by the prior art of Hoff (US 2021/0190187), Heuver (US 10,821,819), and Yabe (US 5,947,253); however, the claimed invention is still rendered obvious over Hoff (US 2021/0190187), Heuver (US 10,821,819), and Kabayama (US 4,778,040). Examiner proposed incorporating the subject matter of claims 8 or 9 into independent claim 1 to overcome the cited prior art and place the instant application in condition for allowance. Applicant’s representative elected to incorporate claim 8 into claim 1, and draft new claim 15 incorporating the subject matter of claims 1 and 9. See allowable subject matter below.

Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a torque damper apparatus having the combination of features recited in claim 1, particularly in combination with “the input-side plate includes, at a periphery of each weight attachment hole, a weight fitting portion to be fitted to part of the balance weight for defining a position of the balance weight in each weight attachment hole”.
The closest prior art of Kabayama (US 4,778,040) discloses a plate (see Fig. 2) comprising a weight attachment hole (18), but fails to disclose “the input-side plate includes, at a periphery of each weight attachment hole, a weight fitting portion to be fitted to part of the balance weight for defining a position of the balance weight in each weight attachment hole”, and there is no motivation to modify the weight attachment hole taught by Kabayama absent impermissible hindsight.

Regarding Claim 12, none of the prior art discloses or renders obvious a torque damper apparatus having the combination of features recited in claim 12, particularly in combination with “each weight attachment hole is formed with a length of equal to or greater than an angle range of 10° about a center of rotation of the first side plate and the second side plate provided with the weight attachment holes”.
The closest prior art of Yabe (US 5,947,253) discloses a plate (Fig. 1, 22) comprising a weight attachment hole (23A), but fails to disclose “each weight attachment hole is formed with a length of equal to or greater than an angle range of 10° about a center of rotation of the first side plate and the second side plate provided with the weight attachment holes”, and there is no motivation to modify the weight attachment hole taught by Yabe absent impermissible hindsight.

Regarding Claim 13, none of the prior art discloses or renders obvious a torque damper apparatus having the combination of features recited in claim 13, particularly in combination with “the input-side plate is provided in a housing space housing hydraulic oil, and has a side plate opposing through-hole as a through-hole formed at a portion of the first side plate and the second side plate facing each weight attachment hole, and the center plate has a center plate opposing through-hole as a through-hole formed at a portion facing each weight attachment hole and each side plate opposing through-hole”.
The closest prior art of Yabe (US 5,947,253) discloses a plate (Fig. 1, 22) comprising a weight attachment hole (23A), but fails to disclose “the input-side plate is provided in a housing space housing hydraulic oil, and has a side plate opposing through-hole as a through-hole formed at a portion of the first side plate and the second side plate facing each weight attachment hole, and the center plate has a center plate opposing through-hole as a through-hole formed at a portion facing each weight attachment hole and each side plate opposing through-hole”, and there is no motivation to modify the position of the weight attachment holes taught by Yabe absent impermissible hindsight.

Regarding Claim 14, none of the prior art discloses or renders obvious a torque damper apparatus having the combination of features recited in claim 14, particularly in combination with “the input-side plate is configured such that a length between two of the weight attachment holes adjacent to each other in the circumferential direction of the first side plate and the second side plate provided with the weight attachment holes is shorter than a length of each of the two of the weight attachment holes in the circumferential direction”.
The closest prior art of Yabe (US 5,947,253) discloses a plate (Fig. 1, 22) comprising a weight attachment hole (23A), but fails to disclose “the input-side plate is configured such that a length between two of the weight attachment holes adjacent to each other in the circumferential direction of the first side plate and the second side plate provided with the weight attachment holes is shorter than a length of each of the two of the weight attachment holes in the circumferential direction”, and there is no motivation to modify the configuration of the weight attachment holes taught by Yabe absent impermissible hindsight.

Regarding Claim 15, none of the prior art discloses or renders obvious a torque damper apparatus having the combination of features recited in claim 15, particularly in combination with “the balance weight is formed in a clip shape sandwiching the first side plate or the second side plate provided with the weight attachment holes”.
The closest prior art of Kabayama (US 4,778,040) discloses a plate (see Fig. 2) comprising a balance weight (18), but fails to disclose “the balance weight is formed in a clip shape sandwiching the first side plate or the second side plate provided with the weight attachment holes”, and there is no motivation to modify the balance weight taught by Kabayama absent impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659

/DAVID R MORRIS/Primary Examiner, Art Unit 3659